DETAILED ACTION
This communication is responsive to the application filed October 9, 2020, and to the Response to Restriction Requirement and amended claim set filed November 21, 2022.  Claims 1-6 are currently pending.  Claims 1-3, 5, and 6 are under examination.
Claims 1, 3, 5, and 6 are REJECTED for the reasons set forth below.
Claim 2 is OBJECTED TO as depending from a rejected claim, but otherwise contains allowable subject matter.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-3, 5, and 6, in the reply filed on November 21, 2022 is acknowledged.  Claims 1-3, 5, and 6 are under examination.

Priority
This application is the national stage entry of PCT/FR2019/050918, filed April 17, 2019, which claims priority to FR 1853448, filed April 19, 2018.  Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Objections
Claim 2 is objected to because of the following informality:  
Regarding claim 2, the recited structure representing the nitroxide fragment is illegible.  
Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 3 and 5 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Regarding claims 3 and 5, the “use” format of the claim renders the claim indefinite because it does not recite a step of how the use is practiced.  (See MPEP 2173.05(q) (“Attempts to claim a process without setting forth any steps involved in the process generally raises an issue of indefiniteness under 35 U.S.C. 112(b) ….  For example, a claim which read: ‘[a] process for using monoclonal antibodies of claim 4 to isolate and purify human fibroblast interferon’ was held to be indefinite because it merely recites a use without any active, positive steps delimiting how this use is actually practiced.  (Ex parte Erlich, 3 USPQ2d 1011 (Bd. Pat. App. & Inter. 1986).)”.)
MPEP 2173.05(q) recommends an additional rejection in the alternative under 35 USC 101.  That rejection is set forth below.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 3 and 5 are rejected under 35 U.S.C. 101.
Claims 3 and 5 rejected under 35 USC 101 because they does not recite a step of how the use is practiced.  (See MPEP 2173.05(q) (“In Ex parte Dunki, 153 USPQ 678 (Bd. App. 1967), the Board held the following claim to be an improper definition of a process: ‘The use of a high carbon austenitic iron alloy having a proportion of free carbon as a vehicle brake part subject to stress by sliding friction.’  In Clinical Products Ltd. v. Brenner, 255 F. Supp. 131, 149 USPQ 475 (D.D.C. 1966), the district court held the following claim was definite, but that it was not a proper process claim 35 U.S.C. 101: ‘The use of a sustained release therapeutic agent in the body of ephedrine absorbed upon polystyrene sulfonic acid.’”).)
MPEP 2173.05(q) recommends an additional rejection in the alternative under 35 USC 112.  That rejection is set forth above.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 3, and 6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cuatepotzo-Díaz et al., “Nitroxide mediated polymerization using diphenyl azabutane N-oxides.  A study of electronic effects and of the [nitroxide]/[initiator] ratio on the polymerization control,” Polymer, 45 (2004) 815-824.
Regarding claim 1, Cuatepotzo-Díaz teaches the following process:

    PNG
    media_image1.png
    177
    425
    media_image1.png
    Greyscale

(2.5. Styrene-oligomeric alkoxyamines, p. 818.)  The diphenyl azabutane disclosed in Cuatepotzo-Díaz is the following:

    PNG
    media_image2.png
    285
    357
    media_image2.png
    Greyscale

(Scheme 3, p. 818.)  The styrene is oligomerized via an insertion reaction, wherein the styrene is inserted between the O· radical in the nitroxide group and fragment A, which would result in the alkoxyamine of claim 1.

Regarding claims 3 and 6, Cuatepotzo-Díaz teaches that the above oligomeric alkoxyamine is present as a mediator in the polymerization of styrene.  (3.4. Monocomponent system, p. 822.)  Regarding claim 6 specifically, the alkoxyamine is therefore necessarily present in a polymerization composition that also comprises at least the styrene monomer.

Allowable Subject Matter
Claim 2 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
Claim 2 contains allowable subject matter in view of the closest prior art references, Cuatepotzo-Díaz (discussed above) and Bourrigaud et al. (WO 2016/097646).  
Cuatepotzo-Díaz does not teach or fairly suggest an alkoxyamine comprising the particular fragment A recited in claim 2.
Bourrigaud teaches the polymerization of monomers such as methyl methacrylate and styrene in the presence of an alkoxyamine that comprises the recited nitroxide fragment and fragment A.  Bourrigaud does not teach an oligomerization process.  It is arguable that the oligomeric alkoxyamine of claim 2 would be formed during the formation of a polymer, and that the oligomer is an intermediate product formed en route to the final polymeric product.  However, this is insufficient to deny patentability.  If the prior art merely discloses compounds as intermediates in the production of a final product, one of ordinary skill in the art would not ordinarily stop the reference synthesis and investigate the intermediate compounds with an expectation of arriving at claimed compounds which have different uses.  (MPEP 2144.09(VA) (citing In re Lalu, 747 F.2d 703, 223 USPQ 1257 (Fed. Cir. 1984)).)  In this instance, the alkoxyamine is used as an initiator in the polymerization of monomers such as methyl methacrylate and styrene, not as a stabilizer for storage of monomers.  There is no teaching or suggestion in Bourrigaud (or elsewhere in the prior art) that would lead one of ordinary skill to stop the disclosed polymerization to further investigate the uses of the oligomers formed en route to the polymer.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERINE S BRANCH whose telephone number is (571)270-3539. The examiner can normally be reached Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on 571-272-1098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CATHERINE S. BRANCH
Primary Examiner
Art Unit 1763



/CATHERINE S BRANCH/Primary Examiner, Art Unit 1763